DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 and 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I,II and IV there being no allowable generic or linking claim. Election was made without traverse in the reply filed 11/22/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations 
“a dispensing apparatus” as recited in claim 18 line 1, 
“a dispensing path” as recited in claim 18 line 4, 
“a singulating passage” as recited in claim 18 line 7, 
“an article sizing member” as recited in claim 18 line 14, 
“article receiving slot” as recited in claim 19 line 2, 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 24 objected to because of the following informalities:  
Claim 24 recites the limitations “onto the belt and the belt,” in line 12.  It is suggested the limitations be amended to read “onto the belt.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Williams (US 2004/0004085 A1).

Referring to claim 18.  Williams discloses a dispensing apparatus (150; Figure 19) for dispensing articles (tablets), the dispensing apparatus (150; Figure 19) comprising: 
a dispensing outlet (158; Figure 26); 
a dispensing path (path through 154; Figure 28) extending to the dispensing outlet (158; Figure 26); 
a singulating system (bottom portion of 150) defining a singulating passage (dispensing passage through 154); and a drive system (190a and 190b) configured to convey articles (tablets) in a dispensing direction along the dispensing path (path through 154; Figure 28) through the singulating passage (dispensing passage through 154) toward the dispensing outlet (158; Figure 26) to be dispensed; wherein the singulating passage (dispensing passage through 154) is configured to singulate the 
wherein the singulating system (bottom portion of 150) includes a singulation adjustment system (Figure 22) to selectively adjust a dimension (movement of members 162 and 163; Figure 20B) of the singulating passage (dispensing passage through 154), the singulation adjustment system (bottom portion of 150) including: 
an article sizing member (162 and 163; Figure 20B) that is: 
movable to clamp a sizing article (tablet) to thereby set a dimension of the singulating passage (dispensing passage through 154) corresponding to a dimension of the sizing article (movement of members 162 and 163 to adjust and narrow the singulating passage for tablets); and 
thereafter movable to release the sizing article (movement of members 162 and 163 to adjust and widen the singulating passage for tablets), whereupon the set dimension of the singulating passage is retained (locked in place; Figure 22).

Referring to claim 19.  Williams discloses a dispensing apparatus (150; Figure 19) for dispensing articles (tablets), the dispensing apparatus (150; Figure 19) wherein:
the singulation adjustment system (bottom portion of 150) includes an article receiving slot (301; Figure 20A); and 
the article sizing member (162 and 163; Figure 20B) is movable to clamp the sizing article in the article receiving slot (movement of members 162 and 163 to adjust and the singulating passage for tablets).

Referring to claim 20.  Williams discloses a dispensing apparatus (150; Figure 19) for dispensing articles (tablets), the dispensing apparatus (150; Figure 19) wherein:
wherein the singulation adjustment system (bottom portion of 150) further includes a second article sizing member (162 and 163; Figure 20B) that is: 
movable to clamp the first sizing article (member 162) or a second sizing article (member 163) to thereby set a second dimension (adjusted by member 163) of the singulating passage (dispensing passage through 154) corresponding to a second dimension (adjusted by member 163) of the first or second sizing article (members 162 and 163); and thereafter movable to release the first or second sizing article (tablet), whereupon the second set dimension (dimension adjusted by member 162) of the singulating passage is retained.

Referring to claim 21.  Williams discloses a dispensing apparatus (150; Figure 19) for dispensing articles (tablets), the dispensing apparatus (150; Figure 19) wherein:
the first set dimension (dimension adjusted by member 163) of the singulating passage (passage through 154) is a width dimension of the singulating passage (see Figure 20B); and 
the second set dimension (dimension adjusted by member 162) of the singulating passage (passage through 154) is a height dimension of the singulating passage (see Figure 20B).

Referring to claim 22.  Williams discloses a dispensing apparatus (150; Figure 19) for dispensing articles (tablets), the dispensing apparatus (150; Figure 19) wherein:

the singulating system (bottom portion of 150) further includes gate member (guard 158) positioned over the singulating channel (dispensing passage through 154) to define a gate opening (opening in guard 158); 
the singulation adjustment system (bottom portion of 150) is configured such that moving the first article sizing member (161; Figure 20B) to clamp the first sizing article (tablet) moves at least one of the first and second guide walls (walls 161 and 162) to thereby set a width of the singulating channel (width of channel 301); and 
the singulation adjustment system (bottom portion of 150) is configured such that moving the second article sizing member (162) to clamp the first or second sizing article (tablet) moves the gate member (162) to set a height of the gate opening (see Figure 20B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2004/0004085 A1) in view of Ratnakar (US 2013/0304255 A1).

Referring to claim 24.  Williams discloses a dispensing apparatus (150; Figure 19) for dispensing articles (tablets), the dispensing apparatus (150; Figure 19) wherein:
the dispensing apparatus (150; Figure 19) includes a housing housing of (50; Figure 19) including: 
a hopper chamber (153; Figure 26) to hold the articles; 
the dispensing outlet (158); 
the singulating passage (dispensing passage through 154); and
the dispensing path (path through 154; Figure 28), wherein the dispensing path extends between the hopper chamber (153) and the dispensing outlet (158) and through the singulating passage (through 154; see Figure 26); 
the drive system (190a and 190b) includes: 

Williams does not disclose the drive system includes a belt and a belt actuator operable to drive the belt.
Ratnakar discloses a dispensing apparatus (Figure 12) wherein a belt (125); and 
a belt actuator (127; Figure 12) is operable to drive the belt (17); and 
the dispensing apparatus (10) is configured such that articles (121) disposed in the hopper chamber (122) are directed onto the belt (125) 
when driven by the belt actuator (127), conveys the articles (121) received from the hopper chamber (122) in the dispensing direction along the dispensing path (towards the outlet 133) toward the dispensing outlet to be dispensed.



Referring to claims 25 and 26.  Ratnakar discloses a dispensing apparatus (10; Figure 1A) wherein the dispensing apparatus (Figure 12) is operable to selectively drive the belt (125) in a reverse direction to convey the articles along the dispensing path away from the dispensing outlet (see claim 4; Ratnakar).
	Regarding claim 26, see disclosed structure in claims 18-22 and 24-25 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651